Title: From George Washington to James Keith, 7 April 1793
From: Washington, George
To: Keith, James

 

Dear Sir,
Mount Vernon 7th April 1793.

On my way to this place, at George town on tuesday the 2. inst:, Messrs Wilson and Dunlap applied to me respecting the Judgments which had been obtained against the assignees of John Semple, in favr of Colvile’s Estate.
The one for £748.17. currt money & costs, with the deduction of £65.2.2 by consent, they are willing they say to pay immediately; and offered to discharge the balance on the other Judgment for £1576 (Is this the amount of the Bond?) Sterling—leaving the interest during the war to the decision of a Court of Chancery. My reply to them was, that I could receive nothing short of the whole balance, with interest complete; and that an injunction in my opinion would only effect delay, without affording them relief. in ten days they promised to give me a decided answer, whether they would pay the balance with interest, or enjoin; & requested execution might be stayed that time.
As they professed a readiness to pay the balance due on the Judgment for £1576—leaving the interest to be paid or not according to the decision of the Court of Chancery (in case of an injunction), I desired mister Dandridge on Saturday last, to ask you if it would be adviseable to receive it—or to let the whole of that judgment remain until a final determination—if the matter must go into Chancery. The latter he understood to be your opinion.
Whatever may be the determination of those against whom judgment is obtained, my earnest request to you is, that no measure may be left unessayed on my behalf, to bring the matter to as speedy a close as possible; & the money (after paying the charges as mentioned in a former letter to you) paid to Colo. Hooe on accot of the claim of mr Bennett &c. I am Dr Sir. &c.

Geo. Washington.

